       Case: 1:20-cv-01284-DAP Doc #: 10 Filed: 08/06/20 1 of 1. PageID #: 49



                                                                             Granted.
                               UNITED STATES DISTRICT COURT
                                                                             It is SO ORDERED.
                                NORTHERN DISTRICT OF OHIO
                                                                             s/Dan Aaron Polster
                                     EASTERN DIVISION
                                                                             United States District Judge
                                                                             August 6, 2020

  JAYSON ROGERS,                                     Case No.: 1:20-cv-01284-DAP

                  Plaintiff,
                                                     JUDGE DAN AARON POLSTER
          v.

  RELIANT ENERGY NORTHEAST LLC,                      NOTICE OF VOLUNTARY
  d/b/a NRG HOME, and JOHN DOE                       DISMISSAL PURSUANT TO
  CORPORATION,                                       FED. R. CIV. P. 41(a)(1)(A)(i)

                  Defendants.


       Plaintiff Jayson Rogers hereby gives notice that the above captioned action is voluntarily

dismissed, pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, with

prejudice as to Plaintiff’s individual claims, and without prejudice as to the claims of the

uncertified putative class.

                                              Respectfully submitted,

                                              JAYSON ROGERS,


Dated: August 6, 2020                         By:     /s/Adam T. Savett
                                                      One of Plaintiff’s Attorneys

                                              Adam T. Savett (VA73387)
                                              SAVETT LAW OFFICES LLC
                                              2764 Carole Lane
                                              Allentown, Pennsylvania 18104
                                              Telephone: (610) 621-4550
                                              Facsimile: (610) 978-2970
                                              E-mail: adam@savettlaw.com

                                              Attorneys for Plaintiff
